UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 00-7183
CLEAMON ANDERSON, a/k/a Carmel,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
                 Rebecca B. Smith, District Judge.
                         (CR-94-163-2-11)

                  Submitted: February 22, 2001

                      Decided: March 2, 2001

     Before WIDENER and WILLIAMS, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Cleamon Anderson, Appellant Pro Se. Laura P. Tayman, OFFICE OF
THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appel-
lee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                    UNITED STATES v. ANDERSON
                             OPINION

PER CURIAM:

   Cleamon Anderson pled guilty in 1995 to conspiracy with intent to
distribute and possession with intent to distribute crack cocaine, in
violation of 21 U.S.C. § 841 (1994). He was sentenced to 210 months
in prison. He did not file a direct appeal. In June 2000, he filed a
motion under 18 U.S.C.A. § 3582(c)(2) (West 2000), seeking a reduc-
tion in his sentence. Anderson alleged that he was sentenced based on
a sentencing range that was subsequently lowered and that his sen-
tence violates Apprendi v. New Jersey, 530 U.S. 466 (2000). The dis-
trict court denied relief, and Anderson timely appealed.

   On appeal, Anderson asserts only that his sentence violates
Apprendi. This claim is more appropriately construed as a motion
under 28 U.S.C.A. § 2255 (West Supp. 2000). This court has held that
Apprendi does not apply to a judge’s exercise of sentencing discretion
within a statutory range, so long as a defendant’s sentence is not set
beyond the maximum term specified in the substantive statute. United
States v. Kinter, 235 F.3d 192, 201-02 (4th Cir. 2000); United States
v. Lewis, 235 F.3d 215, 219 (4th Cir. 2000). Because Anderson’s sen-
tence of 210 months does not exceed the statutory maximum set out
in 21 U.S.C. § 841(b)(l)(C) for core offenses without enhancement for
drug quantity, we find that his sentence is permissible under
Apprendi. United States v. Aguayo-Delgado, 220 F.3d 926, 933 (8th
Cir. 2000), cert. denied, 121 S. Ct. 600 (2000). Consequently, we
affirm. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                         AFFIRMED